PHILLIPS, Judge.
Since its only support is an express finding of fact that the car damage amounted to $232.17, the order requiring the respondent to pay restitution in the amount of $500 cannot stand. Though it may be, as the State contends, that the court intended to find only that the out of pocket expenses incurred by the owner amounted to $232.17 and did not intend to find that the damages were only in that amount, we cannot rewrite the finding to so state, but are bound by the finding made. Though in handling juvenile cases the courts are allowed considerable leeway and detailed findings are not usually required, In re Steele, 20 N.C. App. 522, 201 S.E. 2d 709 (1974), juveniles, as other litigants, are nevertheless entitled to due process and judgments rendered against them contrary to law must fail. In re Mash, 63 N.C. App. 130, 303 S.E. 2d 660 (1983).
But because of the irreconcilable conflict between the court’s finding of fact and order, the court is directed to reconsider both and correct either or both, as the evidence and the court’s appraisal of it warrants. In doing so, however, heed should be taken of the following: Restitution, from its very nature and meaning, is necessarily limited to the amount lost, or damage done, which *470amount, however, as the law of damages makes plain, is neither governed by nor limited to the amount of expenses that the owners incurred. G.S. 7A-649(2) requires that joint and several liability for the loss sustained be imposed on all juvenile contributors to the damage if all the participants have or can reasonably acquire the means to make restitution. And under Article IX, Section 7 of our Constitution fines and penalties cannot be given to the owners of damaged property, but must go to the school fund.
Reversed and remanded.
Judges Arnold and Johnson concur.